Title: To George Washington from John Hancock, 17 September 1777
From: Hancock, John
To: Washington, George

 

Sir,
Philada Sept. 17th 1777.

I have the Honour to transmit the enclosed Resolves, conveying the most extensive Powers to you, in Order that the Army under your Command may be more effectually supplied with Provisions and other Necessaries; & that the same may be prevented from falling into the Hands of the Enemy. The Congress have likewise empowered you to suspend all Officers for Misbehaviour, and to fill up all Vacancies in the Army, under the Rank of Brigadiers General, until their Pleasure shall be known.
In Consequence of your Letter advising that the Provisions in this City should be removed to some Place of Safety, & requesting a Supply of Blankets, the Congress came to the enclosed Resolves, which were immediately communicated to the Executive Council of this State. In obedience to the Order of Congress, I enclose you a Copy of their Answer on the Subject—and have the Honour to be with the greatest Respect Sir, your most obed. & very hble Servt

John Hancock Presidt


P.S. In Consequence of the Resolution of Congress transmitted some Time ago, two Thousand of the Virginia Militia have rendevouzed at Fredericksburg, where they wait only for your Orders, to march as you shall think proper to direct.
This Morning Genl De Coudray, in attempting to cross the Schuylkill, was unfortunately drowned; and was this Afternoon interred at the public Expence.

